DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
1.	Claims 1-10 and 13-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a control unit that is configured to be attached to the mounting frame, the control unit comprising a control interface and a wireless communication circuit, the control unit configured to translate a user input from the control interface into a control signal that controls the load control device, the control unit further configured to cause the wireless communication circuit to transmit the control signal; and a faceplate that is configured to be attached to the mounting frame, the faceplate having an opening that is configured to receive at least a portion of the control interface, wherein the mounting frame comprises a biasing member that extends inward from a perimeter wall of the mounting frame, the biasing member configured to bias a rear surface of the mounting frame against an outer surface of a structure that surrounds the wallbox, and wherein the biasing member comprises an attachment portion that is suspended from the perimeter wall of the mounting frame, and wherein the attachment portion defines an aperture that extends therethrough; and wherein the aperture is configured to receive a faceplate screw that causes the attachment portion to move toward the outer surface of the structure, thereby causing the biasing member to bias the rear surface of the mounting frame against the outer surface of the structure.”
Regarding claim 9 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the first biasing member comprises a first pair of resilient spring arms that extend from the perimeter wall into the opening and a first attachment portion that is suspended from the perimeter wall of the mounting frame, and wherein the first attachment portion defines a first aperture that extends therethrough, and wherein the second biasing member comprises a second pair of resilient spring arms that extend from the perimeter wall into the opening and a second attachment portion that is suspended from the perimeter wall of the mounting frame, and wherein the second attachment portion defines a second aperture that extends therethrough, and wherein the first and second apertures are configured to receive respective faceplate screws that secure the first and second attachment portions to the yoke of the mechanical switch, and wherein the biasing members are configured such that, as the mounting frame is attached to the yoke of the mechanical switch, the faceplate screws cause the first and second attachment portions to move toward the outer surface of the structure, thereby causing the first and second pairs of spring arms to bias the rear surface of the mounting frame against the outer surface of the structure.”
Regarding claim 14 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the mounting frame comprises a biasing member that is configured to bias a rear surface of the mounting frame against an outer surface of a structure that surrounds the wallbox, and wherein the biasing member comprises an attachment portion that is suspended from the perimeter wall of the mounting frame, the attachment portion defining an aperture that extends therethrough; a faceplate screw that is configured to be received by the aperture to secure the attachment portion against the yoke of the wall-mounted control device, wherein the faceplate screw causes the attachment portion to move toward the outer surface of the structure, thereby causing the biasing member to bias the rear surface of the mounting frame against the outer surface of the structure; and a faceplate that is configured to be attached to the mounting frame, the faceplate having an opening that is configured to receive at least a portion of a control interface that controls an amount of power delivered to an electrical load.”
Claims 2-8, 10, 13, and 15-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836